Citation Nr: 1106540	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  07-20 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received sufficient to 
reopen a claim for service connection for post-operative 
diskectomy at the C5-C6 level.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from November 1977 to 
December 1977 and from February 1979 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 rating decision in which the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines denied the Veteran's petition to 
reopen a claim for service connection for post-operative 
diskectomy at the C5-C6 level.  The claim was subsequently 
reopened in June 2007 and the underlying claim denied on the 
merits.  During the appeal the Veteran moved.  Accordingly, the 
jurisdiction of his appeal was transferred to the RO in North 
Little Rock, Arkansas. 

As will be discussed in further detail in the following decision, 
the Board finds that new and material evidence sufficient to 
reopen a previously denied claim for post-operative diskectomy at 
the C5-C6 level has been received.  Accordingly, the Board is 
granting this aspect of the Veteran's appeal.  The underlying 
issue of entitlement to service connection for post-operative 
diskectomy at the C5-C6 level is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  By an unappealed February 1990 decision, the Board denied 
service connection for post-operative diskectomy at the C5-C6 
level.  

2.  Evidence received after the February 1990 denial of service 
connection for post-operative diskectomy at the C5-C6 level 
relates to an unestablished fact necessary to substantiate the 
issue of entitlement to service connection for post-operative 
diskectomy at the C5-C6 level and raises a reasonable possibility 
of substantiating that underlying issue.  

CONCLUSIONS OF LAW

1.  The Board's February 1990 denial of service connection for 
post-operative diskectomy at the C5-C6 level is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).  

2.  Evidence received since the final February 1990 decision is 
new and material, and the claim for service connection for post-
operative diskectomy at the C5-C6 level is reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.156, 20.1100 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The 
VCAA imposes obligations on VA in terms of its duty to notify and 
to assist claimants.  

The Board has considered the legislation regarding VA's duty to 
notify and to assist claimants but finds that, given the 
favorable action taken herein with regard to the issue of whether 
new and material evidence has been received sufficient to reopen 
the previously denied claim for service connection for post-
operative diskectomy at the C5-C6 level, no further discussion of 
these VCAA requirements is required with respect to this issue.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).  

Merits of the New & Material Claim

The Veteran was denied service connection for post-operative 
diskectomy at the C5-C6 level in February 1990 because the 
evidence did not show that his current disorder was related to 
his in-service neck/upper back complaints.  A decision of the 
Board is a final decision, effective as of the date stamped on 
the face of the decision.  38 C.F.R. § 20.1100 (2010).  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim can 
be reopened and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108.  See 
also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett, supra. Further analysis, 
beyond consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency 
decision makers.  "Material" evidence is evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Relevant evidence of record at the time of the February 1990 
Board decision consisted of the Veteran's service treatment 
records and post-service medical records dated from October 1988 
to December 1988.  The Veteran's STRs contained numerous 
complaints of neck pain.  Specifically, in December 1979, the 
Veteran had left scapula area pain (rhomboid) with no known 
injury.  He was diagnosed with an acute back strain in May 1980.  
An undated physical therapy record shows that the Veteran 
complained of chronic neck pain with a history of the same pain 
that last occurred in December 1979.  X-rays in April 1981 showed 
straightening of the spine, possibly due to paravertebral muscle 
spasm, otherwise the examination was negative.  The Veteran's 
discharge examination in July 1981 showed a clinically normal 
spine and noted that he had a back strain in 1979, complained of 
occasional discomfort four to five episodes per year, and had no 
treatment, complications, or sequelae.  According to post-service 
medical records, the Veteran had a diskectomy in October 1988.  A 
record in October 1988 shows that the Veteran reported a history 
of having injured his neck in service while working on a jet when 
his lug boots locked when he was turning.  The Veteran's current 
difficulties were reported to have begun in July 1988 when he was 
moving some heavy spools of wire at work.  

Accordingly, at the time of the denial of the claim for service 
connection for post-operative diskectomy at the C5-C6 level in 
February 1990, the claims folder contained no competent evidence 
that the Veteran's current disorder was related to his in-service 
neck/upper back complaints.  Thus, the Board, in February 1990, 
denied the claim of service connection for post-operative 
diskectomy at the C5-C6 level.  The Board's decision is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).  

The relevant evidence received since the Board's February 1990 
denial consists of VA treatment records dated through December 
2005, a positive nexus opinion from D.A., M.D. in May 2007, a VA 
examination opinion in May 2007, and the Veteran's contentions.  
The May 2007 opinion from Dr. D.A. shows that, based on the 
Veteran's history, his current back problem was probably related 
to his previous injuries from his military service and was the 
probable cause of his degenerative disc disease.  The May 2007 VA 
examiner opined that the Veteran's cervical degenerative disc 
disease with radiculopathy for which he was operated on in 1988 
was not caused by or a result of any in-service event, injury, or 
disease, including treatment for upper back/neck pain/strain 
while in service. 

This newly received evidence relates to unestablished facts 
necessary to reopen the previously denied claim of service 
connection for post-operative diskectomy at the C5-C6-namely, 
evidence of a nexus to the Veteran's military service.  
Specifically, the positive nexus opinion from Dr. D.A. indicates 
that the Veteran's current disorder is related to his military 
service.  The Board concludes, therefore, that such additional 
evidence is both new and material.  Accordingly, the Board grants 
the Veteran's application to reopen this previously denied issue. 


ORDER

New and material evidence sufficient to reopen a claim for 
service connection for post-operative diskectomy at the C5-C6 
level having been received, the appeal is granted to this extent 
only.  


REMAND

Regrettably, a remand is necessary for further development.  The 
Social Security Administration (SSA) in October 2005 requested 
that VA provide the Veteran with an examination for a continuing 
disability review to determine if the Veteran was still disabled; 
the record indicates that the Veteran's disability was a cervical 
spine disorder.  Despite notice that the Veteran is in receipt of 
SSA disability benefits, no attempt has been made to obtain the 
SSA decision and underlying medical records used by SSA in their 
decision.  Thus, in light of the existence and relevance of such 
records to the Veteran's pending VA claim, it is incumbent on VA 
to remand the claim to obtain those records.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-370 (1992) (where VA has actual 
notice of the existence of records held by SSA which appear 
relevant to a pending claim, VA has a duty to assist by 
requesting those records from SSA).

Additionally, the record indicates that the Veteran receives 
continuing treatment from VA, although it appears that he has 
been seen at several locations at different times.  The most 
recent of these documents are dated in December 2005.  On remand, 
the Veteran should be contacted to determine at what VA Medical 
Center(s) (VAMCs) he has received treatment since December 2005, 
and records of any cervical spine treatment that the Veteran may 
have received since December 2005 should be obtained.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency and must be obtained if 
pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a VCAA 
notification letter pertaining to the 
issue of entitlement to service connection 
for post-operative diskectomy at the C5-C6 
level.  

2.  Obtain, and associate with the claims 
folder, copies of the SSA decision(s) 
awarding disability benefits to the 
Veteran as well as the underlying medical 
records considered in reaching that(those) 
determination(s).  All attempts to obtain 
records should be documented in the claims 
folder.  Efforts to obtain the requested 
records should be ended only if it is 
concluded that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  Because 
these are Federal records, if they cannot 
be located or no such records exist, the 
Veteran should be notified in writing.

3.  After obtaining the appropriate 
release of information forms where 
necessary, procure records of any post-
service cervical spine treatment that the 
Veteran has received.  The Board is 
particularly interested in records of such 
treatment that the Veteran may have 
received from any VAMCs since December 
2005.  

If any such records identified by the 
Veteran are not available, he should be so 
informed, and notations as to the 
unavailability of such records and as to 
the attempts made to obtain the documents, 
should be made in the claims file.  All 
such available reports should be 
associated with the claims folder.

4.  Then, readjudicate the issue of 
entitlement to service connection for 
post-operative diskectomy at the C5-C6 
level.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  The case should then be returned 
to the Board for further consideration, if 
otherwise in order.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


